540 F.2d 219
93 L.R.R.M. (BNA) 2959, 79 Lab.Cas.  P 11,795
MOBIL OIL CORPORATION et al., Plaintiffs-Appellees,v.OIL, CHEMICAL AND ATOMIC WORKERS INTERNATIONAL UNION,AFL-CIO, et al., Defendants-Appellants.
No. 72-3272.
United States Court of Appeals,Fifth Circuit.
Sept. 2, 1976.

Chris Dixie, Houston, Tex., for defendants-appellants.
James W. Hambright, John G. Tucker, Beaumont, Tex., Warren H. Greene, Jr., New York City, for plaintiffs-appellees.
Rex H. Reed and Michael E. Merrill, Attys., The National Right to Work Legal Defense Foundation, Inc., Washington, D. C., for amicus curiae.
Before BROWN, Chief Judge, GEWIN, COLEMAN, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE, TJOFLAT and HILL, Circuit Judges.*

BY THE COURT:

1
Pursuant to the judgment of the Supreme Court of the United States dated June 14, 1976, --- U.S. ----, 96 S.Ct. 2140, 48 L.Ed.2d 736, reversing the judgment of this Court, is now here ordered and adjudged by this Court that the judgment of the District Court appealed from in this cause is reversed, and the cause is hereby remanded to the United States District Court for the Eastern District of Texas for further proceedings in conformity with the opinion of the Supreme Court.



*
 Judge Goldberg did not participate in this decision and due to illness Judges Wisdom and Thornberry did not participate in this decision